Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered. As persuasively argued by Applicant on page 10 of the 12/3/2021 response, the previously prior art of record fails to anticipate the subject matter regarding the format of the “multisource datastore”. However, after further search and consideration, a new grounds of rejection has been made in view of Tsugita (US-20190129713-A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 10 – 14, and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan (US-20100179945-A1) in view of Kumar (US-10795643-B2) and Tsugita (US-20190129713-A1).
Regarding claim 1, Rangarajan shows a method, comprising:	receiving information technology discovery data items from a plurality of different (Fig. 2, showing providers 102a, b, and c as distinct sources) discovery sources ([19,29-30]);	reconciling the received information technology discovery data items ([31]) from the plurality of different discovery sources to determine an attribute value of a configuration item ([37], showing, e.g., reading in the value of the “name” attribute) from among a plurality of candidate attribute values corresponding to the plurality of different discovery sources ([30]);  and 	storing the determined attribute value ([7]) of the configuration item in the configuration management database (CMDB) ([10]).	Rangarajan does not show storing the received information technology discovery data items in a multisource data store associated with a configuration management database, wherein the multisource data store is a storage that is separate from the configuration management database, and 	where the candidate attribute values are stored in the multisource data store.	Kumar shows storing the received information technology discovery data items in a multisource data store associated with a configuration management database, wherein the multisource data store is a storage that is separate from the configuration management database (Fig. 2, and col. 3 lines 35-40, where data is discovered from sources 245 – 250, stored 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CMDB management teachings of Rangarajan with the multisource data store of Kumar in order to better insure the data integrity and accuracy of ingested data via Kumar’s maintenance of both reconciled and unreconciled data, as maintaining the unreconciled data enables the option of performing additional processing on the unmodified, unreconciled data. Furthermore, of ordinary skill in the art would have readily recognized that maintaining the unreconciled data would improve processing performance via negating the additional processing required to delete the unreconciled data.	Rangarajan in view of Kumar do not show where the multisource data store includes a multi-dimensional data structure configured to index different configuration items using a first dimension of the multi-dimensional data structure and index different configuration item attributes using a second dimension of the multi-dimensional data structure, wherein a segment of the multi-dimensional data structure, spanning multiple indices along the first dimension and having a common index along the second dimension, is configured to store different types of attributes of the different configuration item attribute.
	Regarding claim 2, Rangarajan in view of Kumar and Tsugita further show wherein the received information technology discovery data items include inconsistent values associated with an information technology asset (Rangarajan, [36], discussing responses to when “inconsistencies are found”).
	Regarding claim 3, Rangarajan in view of Kumar and Tsugita further show wherein the different discovery sources are configured to report information associated with a distributed collection of information technology assets (Rangarajan, Fig. 2 showing providers 102a, b, and c, as well as [27] discussing “a number of different sources”, and Kumar, Fig. 2, items 245-250).
	Regarding claim 4, Rangarajan in view of Kumar and Tsugita further show wherein the distributed collection of information technology assets includes one or more of the following: a hardware device, a software application, a network, or a storage component (Rangarajan, [28,35]).
	Regarding claim 5, Rangarajan in view of Kumar and Tsugita further show wherein the distributed collection of information technology assets is communicatively connected to the multisource data store and the configuration management database via a network (col. 2 lines 60 – 65 and Fig. 2).
	Regarding claim 6, Rangarajan in view of Kumar and Tsugita further show wherein storing the received information technology discovery data items in the multisource data store includes storing each of the received information technology discovery data items in a corresponding data structure comprising a list of configuration item attribute-value pairs (Rangarajan, [7,10]).
Regarding claim 10, Rangarajan in view of Kumar and Tsugita further show wherein reconciling the received information technology discovery data items from the plurality of different discovery sources to determine the attribute value of the configuration item includes selecting a data item from the received information technology discovery data items according to a reconciliation rule (Rangarajan, [30-31]).
	Regarding claim 13, Rangarajan in view of Kumar and Tsugita further show wherein storing the determined attribute value of the configuration item in the configuration management database includes overwriting a prior corresponding value in the configuration management database that has been determined to be an incorrect value (Rangarajan, [7,10]).
	Regarding claim 14, Rangarajan in view of Kumar and Tsugita further show further comprising querying the multisource data store to determine a discrepancy among the received information technology discovery data items (Rangarajan, [7]).
	Regarding claim 19, the limitations of said claim are rejected in the analysis of claim 1.
	Regarding claim 20, the limitations of said claim are rejected in the analysis of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Vasudevan (US-20160191623-A1).
	Regarding claim 7, Rangarajan in view of Kumar and Tsugita show claim 1.	Rangarajan and Tsugita in view of Kumar do not show wherein the data structure comprising the list of configuration item attribute-pairs is in a JavaScript Object Notation format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the JSON-based storage of Vasudevan in order to utilize a common and well-understood programming language which is also frequently used in the networking environments shared by Rangarajan in view of Kumar.

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Maheshwari (US-20100082701-A1).
	Regarding claim 8, Rangarajan in view of Kumar and Tsugita show claim 1, including wherein storing the received information technology discovery data items in the multisource data store includes storing the received information technology discovery data items in a table (Tsugita, Fig. 4). 
Rangarajan in view of Kumar and Tsugita do not show storing by frequently accessed data items.	Maheshwari storing by frequently accessed data items ([43,45]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with Maheshwari in order to provide more efficient CI access with lowered search time.
	Regarding claim 9, Rangarajan in view of Kumar, Tsugita, and Maheshwari further show wherein the table of frequently accessed data items (Maheshwari, [43,45]) comprises s columns mapped to configuration item attributes (Baron, [24-25]).
	Regarding claim 15, Rangarajan in view of Kumar and Tsugita show claim 14, including data item storage in a table (Tsugita, Fig. 4).
Rangarajan in view of Kumar and Tsugita do not show wherein querying the multisource data store includes searching for a data item in frequently accessed data items and searching .

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Massarenti (US-20170308601-A1).	Regarding claim 11, Rangarajan in view of Kumar and Tsugita show claim 10.	Rangarajan in view of Kumar do not show wherein the reconciliation rule is associated .
	Massarenti shows wherein the reconciliation rule is associated with selecting a discovery source to provide the data item based at least in part on a priority score of the discovery source ([18]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the prioritization teachings of Massarenti in order to ensure reliable sources of data are prioritized, thus improving the resultant accuracy of the resultant CMDB.
	Regarding claim 12, Rangarajan in view of Kumar and Tsugita show claim 1.	Rangarajan in view of Kumar and Tsugita do not show wherein reconciling the received information technology discovery data items from the plurality of different discovery sources to determine the attribute is value of the configuration item includes excluding one or more data items associated with a specified discovery source.
	Massarenti shows wherein reconciling the received information technology discovery data items from the plurality of different discovery sources to determine the attribute is value of the configuration item includes excluding one or more data items associated with a specified discovery source ([18]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the prioritization teachings of Massarenti in order to ensure reliable data is not overwritten by less reliable data, thus improving the resultant accuracy of the resultant CMDB.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Patel (Patel, Monika; Patil, Smita; Tzanavara, Katerina; Chauhan, Manish; Wang, Yuhao; Xie, Houmin; and Shi, Lei, "Service Now: CMDB Research" May 2019. School of Professional Studies. 50. (Year: 2019)).	Regarding claim 16, Rangarajan in view of Kumar and Tsugita show claim 1.	Rangarajan in view of Kumar and Tsugita do not show storing metadata associated with the received information technology discovery data items in the multisource data store.
	Patel shows storing metadata associated with the received information technology discovery data items in the multisource data store (pgs. 58 – 59, under “Update Data Management and Maintenance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the metadata maintenance of Patel in order to ensure all information regarding managed resources is obtained and stored appropriately. 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Batty (Batty et al. "IT Service Management Best Practices Using IBM SmartCloud Control Desk". IBM RedBooks. Chapter 11, pgs. 1-28.  (Year: 2013)).	Regarding claim 17, Rangarajan in view of Kumar and Tsugita show claim 1.
	Batty shows receiving a request from a user to recompute a configuration item attribute value (pg. 22, discussing a request to update a CI item sent from one user to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the update management of Batty in order to ensure incorrect CI attributes can be reviewed and corrected.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Kumar and Tsugita as applied to claim 1 above, and further in view of Blakeman (US-20190268244-A1).
	Regarding claim 18, Rangarajan in view of Kumar and Tsugita show receiving information technology discovery data (Rangarajan, [27, 29-30]).	Rangarajan in view of Kumar and Tsugita do not show where the data corresponds to amounts of random-access memory associated with the configuration item.
	Blakeman shows where the data corresponds to amounts of random-access memory associated with the configuration item (Figs. 5A, 7 and [112, 196]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management teachings of Rangarajan in view of Kumar and Tsugita with the RAM tracking of Blakeman in order to ensure all information about technology assets is recorded, enabling a more complete view of the capabilities of each tracked asset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442